Case: 21-1690    Document: 47     Page: 1    Filed: 06/08/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    FRATERNAL ORDER OF POLICE, UNITED
  STATES CAPITOL POLICE LABOR COMMITTEE,
                  Petitioner

                             v.

          DEPARTMENT OF THE INTERIOR,
                     Respondent
               ______________________

                        2021-1690
                  ______________________

   Petition for review of an arbitrator's decision in No.
 FMCS 200318-04975 by Jane Rigler.
                 ______________________

                      SUA SPONTE
                  ______________________

    Before NEWMAN, PROST, and STARK, Circuit Judges.
 PER CURIAM.
                         ORDER
      Fraternal Order of Police, United States Capitol Police
 Labor Committee (“FOP”) appeals from an arbitration de-
 cision upholding a decision by the U.S. Park Police to re-
 move an employee.
Case: 21-1690    Document: 47      Page: 2    Filed: 06/08/2022




 2                    FRATERNAL ORDER OF POLICE   v. INTERIOR



      Appeals from arbitration decisions in this context are
 governed by 5 U.S.C. § 7121(f), which states that “section
 7703 of this title pertaining to judicial review shall apply
 to the award of an arbitrator in the same manner and un-
 der the same conditions as if the matter had been decided
 by the [Merit Systems Protection] Board [‘MSPB’].” The
 referenced section in turn states that “[a]ny employee or
 applicant for employment adversely affected or aggrieved
 by a final order or decision of the [MSPB] may obtain judi-
 cial review of the order or decision.” 5 U.S.C. § 7703(a)(1).
     We have held that “Congress, in using the term ‘em-
 ployee’ in § 7703(a)(1) and in defining that term to mean an
 individual, has exercised its legislative prerogative to im-
 pose a prudential limitation on the exercise of this court’s
 jurisdiction over adverse decisions of the MSPB.” Reid v.
 Dep’t of Com., 793 F.2d 277, 284 (Fed. Cir. 1986) (emphasis
 added) (footnote omitted). We have therefore concluded
 that an organization (like FOP) lacks standing to appeal
 from an MSPB or arbitration decision because it is not an
 individual. Id. at 280, 283–84 (MSPB decision); Senior Ex-
 ecs. Ass’n v. OPM, No. 95-3460, 1997 U.S. App. LEXIS
 10023, at *9–10 (Fed. Cir. Apr. 7, 1997) (nonprecedential)
 (MSPB decision); AFGE Local 3438 v. Soc. Sec. Admin., No.
 21-1972, slip op. at 2, 4–6 (Fed. Cir. May 25, 2022) (non-
 precedential) (arbitration decision). And we have accord-
 ingly dismissed organizations’ appeals from MSPB or
 arbitration decisions for lack of jurisdiction. Senior Execs.
 Ass’n, 1997 U.S. App. LEXIS, at *9–10; AFGE Local 3438,
 slip op. at 6. 1



     1   Although previous panels considering this issue
 have sometimes addressed the prospect of the appellant or-
 ganization satisfying the associational-standing test set
 forth in Hunt v. Washington State Apple Advertising Com-
 mission, 432 U.S. 333 (1977), we see no reason why—even
 assuming that FOP could satisfy the Hunt test here (which
Case: 21-1690    Document: 47     Page: 3    Filed: 06/08/2022




 FRATERNAL ORDER OF POLICE   v. INTERIOR                   3



      Because FOP is not an individual, it lacks standing to
 appeal from the arbitrator’s decision under 5 U.S.C.
 §§ 7703(a)(1) and 7121(f). We therefore dismiss this appeal
 for lack of jurisdiction.
    IT IS ORDERED THAT:
     FOP’s petition for review is dismissed.     Each party
 shall bear its own costs.


                                    FOR THE COURT

 June 8, 2022                       /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court




 may be doubtful, see Reid, 793 F.2d at 279–80)—doing so
 would resolve the separate issue posed by 5 U.S.C.
 §§ 7703(a)(1) and 7121(f), which together limit the right to
 appeal from arbitration decisions to individuals.